COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  MARCO ARRELLANO,                               No. 08-19-00240-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                          Criminal District Court No. 1
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                          (TC# 20160D01110)
                                     §

                                             ORDER

        The Appellant’s brief in the above styled and numbered cause was due February 4, 2021.
As of this date, no brief or motion for extension of time to file the brief has been filed with this
Court after having been granted three extensions and a final. Therefore, we have determined that
a hearing is required. It is therefore ORDERED that the trial court conduct a hearing to
determine whether Appellant wishes to continue the appeal and if Appellant has been deprived of
effective assistance of counsel.

        Based on current guidance from the Office of Court Administration, the Supreme Court
of Texas’ Emergency Orders, and current social distancing state and local social distancing
directives, the following procedure is established:

        • The trial court is directed to hold a videoconference hearing on this matter, if feasible,
by March 20, 2021. The trial court shall forward its findings to the District Clerk of El Paso
County, Texas by March 30, 2021. The District Clerk shall prepare and forward a supplemental
clerk’s record containing the findings to this Court by April 6, 2021. The court reporter is
directed to forward a copy of the transcript of this hearing to this Court by April 6, 2021.

       • If it is not feasible for the trial court to hold a videoconferencing hearing on this matter
by March 20, 2021, the trial court is directed to file a statement with this Court explaining the
circumstances preventing the videoconference hearing from occurring. Prompt communication
with the Court regarding logistical issues via eFile and email will be greatly appreciated.

                                                  1
- The trial court’s statement may also include requests for reasonable accommodations, including
but not limited to requests for an alternate hearing deadline, requests to excuse informalities in
the record, requests to send original recordings of video proceedings in lieu of a reporter’s record
in the event a court reporter is unavailable, etc. This Court will entertain reasonable
accommodation requests and will work with the trial court in resolving logistical issues.


       IT IS SO ORDERED this 23rd day of February, 2021.

                                              PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2